DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claims 1 and 9, the closest prior art is considered to be US 4322175 to Szczesny (hereinafter “Szczesny”), which discloses an elastomeric sealing member 26 for a ball socket assembly having a housing 12 and a ball stud shaft 16, said elastomeric sealing member formed of an elastomeric material with an upper end configured to seal around, but permit movement of the ball stud shaft in the ball socket assembly and a lower end with an annular flange (adjacent 42) configured for sealing engagement with the housing, said flange having an embedded ring 42with inwardly directed teeth 52.  However, the prior art is lacking a teaching, suggestion, or motivation to modify Szczesny such that: said flange has one or more thinned sections forming a gate, and a cavity is formed in the lower end of the boot opening to each thinned section and forming a passageway for lubricant to escape when internal pressure is applied.
As to Claim 7, the closest prior art is also considered to be Szczesny.  However, the prior art is lacking a teaching, suggestion, or motivation to modify Szczesny such that: the flange has one or more notches in the periphery of the flange, each of the notches terminating at a closed end with a web forming a gate, an arched tunnel cavity in the lower end of the boot aligned with each notch and opening to the web, forming a passageway for lubricant to escape, and the ring being aligned with the notches such that adjacent serrations flank each cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/20/2021